CLARK, Circuit Judge,
dissenting:
I cannot agree that the applicants for intervention (“intervenors”) have demon-*962stated the interest (in intervention) and prejudice (if not allowed to intervene) required to be entitled to intervene under Fed.R.Civ.P. 24(a), let alone to persuade us that the district court abused its discretion in denying intervention.
The majority holds that the intervenors’ allegation that “they are ineligible for these promotions solely on account of race because nondiscriminatee class members are eligible for the target positions ... is sufficient to confer standing to intervene.” Majority Op., at 959. The majority requires no allegation or showing that intervenors would be eligible for the target promotions if they were not set aside for class members. The holding bases the right to intervene solely on a claim that the promotion remedy is illegal, unaccompanied by a claim of the “direct, substantial, legally protectible interest in the proceeding” that this circuit has heretofore required to support intervention. See, e.g., Athen Lumber Company, Inc. v. Federal Election Commission, 690 F.2d 1364, 1366 (11th Cir.1982).
What little information we have about the intervenors is contained in nine affidavits submitted to the district court after the Fairness Hearing on the consent decree. Appellees have convincingly refuted the claims set out in the affidavits that the intervenors would be eligible for the target promotions and have demonstrated that these intervenors would not be considered for the promotions they claim are to be denied them solely on account of race. The district court adopted in its Opinion and Order Granting Final Approval to the Amended Consent Decree (Record at 1539) the findings contained in appellees’ “Joint Proposed Order Granting Final Approval to the Consent Decree.” The court found that the intervenors would not be eligible for the target promotions because they are either less qualified than many class members or, although similarly qualified, ranked well below many class members on the register from which the promotions are made. Two of the intervenors aspire to positions that are not included among the target positions. Record at 1479-84. Thus, the district court found not merely that the intervenors have no vested right in the target promotions, but that they are not even eligible to compete for the target promotions.
I agree that the intervenors are not required to prove that they would actually receive target promotions if not for the promotion remedy. The Supreme Court has explained that the injury consisting in the denial of an opportunity to compete for a position simply because of race is sufficient to confer standing.1 Regents of University of California v. Bakke, 438 U.S. 265, 281 n. 14, 98 S.Ct. 2733, 2743 n. 14, 57 L.Ed.2d 750 (1978). However, this holding does not relieve the intervenor of the burden of showing that he or she is eligible for a target position. See Doherty v. Rutgers School of Law-Newark, 651 F.2d 893, 899-902 (3d Cir.1981) (finding no standing in white applicant to challenge affirmative action in admissions where applicant did not meet criteria for acceptance to any law school, seat); West Virginia Association of Community Health Centers, Inc., 734 F.2d 1570, 1576 (D.C.Cir.1984) (once applicant demonstrates eligibility, not necessary to shoulder additional burden of dem*963onstrating certainty of receiving benefit to challenge its allocation); see also Preston v. Heckler, 734 F.2d 1359, 1365 (9th Cir. 1984) (same). Obviously, an intervenor who is not eligible for any target position cannot claim to be injured by the promotion remedy or to have an interest in its legality. In not requiring intervenors to allege or show some realistic chance of priority in promotion to one of the allocated target positions, the majority allows any employee, no matter how far-fetched his or her chance of promotion, to challenge the promotion remedy.2 This approach amounts to abandonment of the interest requirement for intervention.
The cases cited by the majority are of no help to intervenors’ position. In Vanguards of Cleveland v. City of Cleveland, 753 F.2d 479 (6th Cir.), cert. granted sub nom. Local 93, International Association of Firefighters v. City of Cleveland, — U.S. -, 106 S.Ct. 59, 88 L.Ed.2d 48 (1985), the union had already been granted intervention and represented a class of employees alleged to be aggrieved by a promotion remedy adopted by consent decree. The interest of the union members in intervention had thus already been established. There was no question that the promotion remedy operated to the detriment of some of the class members, so the court found the intervenors sufficiently aggrieved to challenge the legality of the consent decree. We have no way of knowing what evidence the union presented to support its motion for intervention or how the court would have ruled had there been no evidence of detriment to the intervenor class. Likewise, in Kirkland v. New York State Department of Correctional Services, 711 F.2d 1117 (2d Cir.1983), cert. denied, 465 U.S. 1005, 104 S.Ct. 997, 79 L.Ed.2d 230 (1984), the court was not faced with the issue of the sufficiency of the intervenors’ interest to challenge the legality of the consent decree. Rather, the court was asked to determine whether the nature and extent of the intervenors’ interest was sufficient to require that they be granted full intervention instead of the limited conditional intervention permitted by the district court. We know nothing about the extent to which the intervenors would suffer real injury from implementation of the remedy there at issue. Neither of the cases cited by the majority support the proposition advanced.
If the promotion remedy operates to the detriment of some non-black employees, none of these employees has come forward to challenge the decree. A party seeking to represent a class does not have standing to represent that class solely by virtue of alleged injury to unknown class members. The named plaintiff must independently “ ‘possess the same interest and suffer the same injury’ as the class members.” East Texas Motor Freight System, Inc. v. Rodriquez, 431 U.S. 395, 404, 97 S.Ct. 1891, 1896, 52 L.Ed.2d 453 (1977) (holding that plaintiffs who lacked qualifications to be hired as drivers suffered no injury from alleged discriminatory practices and therefore lacked standing to represent class of persons who did suffer injury) (quoting Schlesinger v. Reservists Committee to Stop the War, 418 U.S. 208, 216, 94 S.Ct. 2925, 2929, 41 L.Ed.2d 706 (1974)). A particularized nexus between the injury inflicted by the challenged action and the party must be demonstrated before the party will be allowed to proceed with the suit. The majority too readily permits those offended, though not injured, by affirmative action to interfere with a voluntary and limited effort to remedy past discrimination.
Inextricably intertwined with the majority’s holding with respect to the intervenors’ interest in the promotion remedy is an assumption that the intervenors’ legal argument states a cause of action:
*964Intervenor-appellants claim they are ineligible for these promotions solely on account of race because nondiscriminatee class members are eligible for the target positions. We hold this is sufficient to confer standing to intervene.
Majority Op., at 959 (emphasis added). Requiring no showing that the intervenors would be eligible for the targeted promotions if not for their race, the majority suggests that the fact that nondiscriminatees may participate in the promotion remedy confers an interest on the intervenors and would, if true, render the promotion remedy illegal.
Yet, under United Steelworkers v. Weber, 443 U.S. 193, 99 S.Ct. 2721, 61 L.Ed.2d 480 (1979), a voluntary affirmative action plan need not benefit only demonstrated victims of discrimination nor even be justified by a judicial finding of discrimination.3 The legal interests of the intervenors are affected by the participation of nondiscriminatee class members in the promotion remedy only if Firefighters Local 1784 v. Stotts, 467 U.S. 561, 104 S.Ct. 2576, 81 L.Ed.2d 483 (1984), is interpreted to limit court-approved consent decrees to those remedies that could be ordered by the court after trial. Under such an interpretation, the parties to the consent decree would have to show that the remedies provided therein will benefit only actual victims of discrimination. Only under Stotts does the issue of the victim-specificity of a consent decree remedy arise.
However, it is clearly the law of this circuit that Stotts does not limit the remedies available to parties to a consent decree any further than does the law on the legality of other voluntarily adopted affirmative action measures. Turner v. Orr, 759 F.2d 817, 823-26 (11th Cir.1985) (the legal basis of Stotts “does not limit the remedies to which parties may voluntarily agree under a consent judgment”). Thus, the fact that nondiscriminatee blacks may be benefited by the promotion remedy does not affect any legal interest of the intervenors if the remedy does not violate Weber. A non-black employee does not, as a matter of law, suffer discrimination simply because nondiscriminatees participate in the promotion remedy. Although their claim is foreclosed by Turner, and has already been decided against intervenors by the district court, the majority remands the case for assessment of the Stotts claim.
I must also disagree with the majority’s conclusion that the intervenors will be prejudiced if intervention is denied.4 This conclusion is completely contrary to the district court’s clear findings of fact. Record at 1530. The district court found that intervenors would be allowed to bring an action to challenge any denials of promotion resulting from implementation of the consent decree and therefore are not prejudiced by denial of intervention. The majority’s conclusion is contrary to the mandate in United States v. Jefferson County, 720 F.2d 1511 (11th Cir.1983). In that case, we stated that “where the movant [for intervention] has no identity of interest with a party and thus could not be bound, ... we would find no prejudice sufficient to give weight to the third factor.” Id. at 1517. We went on to indicate that non-black male employees could not be bound by a consent decree providing extensive remedies for discrimination against blacks and women in a lawsuit to which they were not party. We held that the district court was justified in finding that the non-black male employees would not be prejudiced by a denial of intervention. In so doing, we rejected the very reasoning *965through which the majority here appears5 to find prejudice — that promotions mandated by a consent decree might be exempt from an independent challenge that they are discriminatory. The majority has not attempted to, and could not, distinguish the prejudice alleged in this case from that in Jefferson County, yet it rejects the district court’s finding on this point in the face of controlling precedent to the contrary.6
Furthermore, the spectre of multiple individual law suits is simply not compelling. In the first place, as previously shown, intervenors have not managed to find any non-black employee with sufficient interest in the targeted promotions to make out a case of race discrimination; it is unlikely that the courts will be flooded with reverse discrimination suits. In the second place, nothing forecloses the intervenors from bringing a separate class action, rather than myriad individual suits, to challenge the promotion remedy. Intervenors claim that burdensome multiple litigation will result from denial of intervention is more like an idle threat than evidence of prejudice.
Furthermore, it is relevant to the determination whether intervenors would be prejudiced by denial of intervention to inquire whether they are likely to succeed on the merits of their challenge to the promotion remedy. These intervenors are so unlikely to prevail that I believe they could not be prejudiced by a denial of intervention. As already noted, their Stotts claim is foreclosed by Turner. A Weber claim that the non-black employees’ interests are unnecessarily trammelled by the promotion remedy would fail because the intervenors have demonstrated no interest in the target promotions to be trammelled. Nor have they made any showing that the remedy is unnecessary or otherwise inconsistent with Weber. In fact, it is entirely consistent with Weber in that it does not require the discharge of non-black employees, does not create an absolute bar to the advancement of non-black employees, is designed merely to eliminate racial imbalance and is of limited duration. Weber, 443 U.S. at 209, 99 S.Ct. at 2730.
The majority thus vacates a promotion remedy that has already been half implemented 7 and remands for a determination whether the promotion remedy discriminates against non-black employees on account of race because it allegedly benefits nondiscriminatees — an assessment that the district court has already concluded in favor of appellees and that is not due to be reversed under the current state of the law. This result throws implementation of the consent decree into question and unnecessarily wastes the time and resources of the parties and the district court. Because the intervenors have demonstrated no interest that is adversely affected by the promotion remedy and would not be prejudiced if denied the opportunity to intervene,8 I must respectfully dissent from the *966majority’s decision to reverse the district court’s order denying intervention.

. Standing to bring a lawsuit and interest to intervene appear to be related, but not necessarily identical, concepts. See generally 7A C. Wright & A. Miller, Federal Practice and Procedure § 1908 (1972 &Supp.l985). In this circuit, a would-be intervenor must claim a direct, substantial, legally-protectible interest to support a motion for intervention of right. "In essence, the intervenor must be at least a real party in interest____” Athens Lumber Company, Inc., 690 F.2d at 1366. Thus, the would-be intervenor must demonstrate at least the interest required to assert standing to initiate a law suit. See id. (citing standing cases in the intervention context). Otherwise, we place the intervenor in a position to refuse consent without any demonstration of illegality on a lesser showing of interest than would be necessary to challenge the legality of the agreement in a separate proceeding. Because the potential prejudice to existing parties is so great, we should be careful to screen requests for intervention.


. Intervenors can claim they would be considered for the target promotions if not for the promotion remedy only because the computerized promotions system at Warner Robins screens all the employees to find those who are qualified to compete for a position. Even among those who are minimally qualified for a position chances of promotion may be slim because a particular employee may be ranked below hundreds, even thousands, of other qualified employees. See Record at 1479-84.


. In this case the district court found that the black employee class had made out an unrebutted prima facie case of discrimination. The employer does not admit liability.


. The majority discusses prejudice to the intervenors as one of the factors to be considered in assessing the timeliness of the motion for intervention. Under Fed.R.Civ.P. 24(a) prejudice is an independent factor to be considered in deciding whether intervention of right is called for. Even if their motion for intervention was otherwise timely, the non-black employees have not shown that the consent decree will "impair or impede” their ability to protect their interests as required by Rule 24(a).


. The majority implies, but never states, that the intervenors would be prejudiced were intervention denied.


. Upon reviewing Jefferson County, the district court found that:
This case demands the same result. ... The present parties would be substantially prejudiced by movants’ intervention at this stage. Movants, on the other hand, would not be prejudiced by denial of intervention. They may commence a separate lawsuit if they so desire (assuming subsequent events result in a more concrete demonstration of standing), as they are not precluded by the Consent Decree. Moreover, they were allowed to be present and cross-examine witnesses at the fairness hearing held on August 9, 1984. Their objections have been filed and will be considered by the court. There are no unusual circumstances demanding intervention. Indeed, the court perceives the fact that the Decree affects only 6!/2% of all promotions as a circumstance militating against intervention. As in Jefferson County, movants’ motion to intervene is neither timely nor necessary for the preservation of movants’ asserted rights.
Record at 1530-31.


. According to an implementation report filed with the district court on July 18, 1985, 114 of the 240 target promotions have been filled.


. Although I have focused on only two elements of the intervention issue, I am also troubled by the balance of the majority’s discussion of the timeliness issue. I wonder whether intervenors — who surely ought to have suspected that the eventual outcome of this case might have some adverse effect on their interests— *966should not share some of the burden of keeping apprised of the progress of the law suit. It is highly prejudicial to the parties to allow the intervenors to make their motion whenever they happen to learn of the adverse effect, even after a year of complex negotiations, without any consideration of the prejudice to the existing parties from intervention.
Under the second factor in timeliness, prejudice to existing parties from undue delay, the majority considers the burden on the employer if it must defend multiple law suits because intervention is denied. Aside from the fact that such a burden will likely not materialize, it is not for the court to weigh the prejudice to the existing parties from denial of intervention. We may assume that they perform their own calculations in deciding whether to enter into and defend a consent decree.
Finally, the majority states that the "intervenorappellants raise an important question regarding the legality of the race-conscious promotions remedy that would be foreclosed in a separate reverse discrimination suit. This is an unusual circumstance militating in favor of [intervention].” If the point here is that the intervenors will be prejudiced by denial of intervention, that factor has already been weighed in favor of intervention and should not be double-counted. If the point is that an important question of law ought to be addressed for some reason other than its importance to the party raising it, I reiterate that we are not to attribute significance to the party’s legal claim absent some evidence of the party’s interest in it. In any case, the majority’s statement makes two fallacious assumptions: (1) that the legal question raised by intervenors is significant; (2) that the intervenors would be foreclosed from raising their legal question in an independent proceeding. I have rejected both these assumptions elsewhere in this opinion and will not repeat my position. However, it should be noted that Jefferson County does not support the proposition for which it is cited at this juncture in the .majority’s opinion. Jefferson County states only that a non-party would not be allowed to re-litigate the merits of the consent decree vis-a-vis the parties to it. That opinion does not find that the legality of a race-conscious remedy vis-a-vis non-parties would be foreclosed in a separate reverse discrimination suit.